Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: —MOVEMENT DEVICE FOR CONTROL OF A VEHICLE BASED ON DRIVER INFORMATION AND ENVIRONMENTAL INFORMATION—.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 4, 10, 14, and 15 are objected to because of the following informalities.
Claims 3, 4, 10, 14, and 15 recite “wherein the safety determination unit performs: performing learning processing”, should read —wherein the safety determination unit performs:  learning processing—. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”, “notice controller”) that is coupled with functional language (“receives”, “calculates”, “acquires”, “performs communication”, “performs notice processing”, “giving... notice to the driver” ) without reciting sufficient structure (e.g. CPU, sensor) to perform the recited function and the generic placeholder is not preceded by a structural modifier (“information processing device” and “movement device” are not a well-known structures within the art).  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“a safety determination unit that receives, as an input, driver information and environmental information, and calculates a safety index value” recited in claim(s) 1, 2, 3, 4, 10, 12, 13, 14, 15.
For the purposes of examination, the examiner will take a safety determination unit as part of a program implemented by a CPU using instructions stored in a memory, based on FIG. 7, FIG. 17, and the following excerpt(s):
¶[0140]-[0141]: “Fig. 17 is a diagram explaining a specific configuration example and processing of the safety determination unit 155... The movement device 200 includes a driver information 
acquisition unit 201, an environmental information acquisition unit 202, a driver personal identification information acquisition unit 203, a safety determination unit 210, a notice controller 221, a notice unit 222, a communication unit 230, and a storage 240”.
¶[0234]: “Fig. 24 is a diagram illustrating a hardware configuration example of an information processing device. A central processing unit (CPU) 501 functions as a data processing unit that performs various types of processing according to a program stored in a read only memory (ROM) 502 or a storage 508. For example, processing according to the sequence described in the example described above is performed”.

“a driver information acquisition unit that acquires driver information of the movement device” recited in claim(s) 12.
For the purposes of examination, the examiner will take a driver information acquisition unit as a sensor that acquires driver information, based on FIG. 7, FIG. 17, and the following excerpt(s):
¶[0151]: “The driver information acquisition unit 201 includes a camera or a variety of sensors, and acquires information relating to a driver. Examples of driver information acquired by the driver information acquisition unit 201 include a line-of-sight direction, an eyeball behavior, and the pupil diameter that are acquired from an image including an eyeball area, a facial expression acquired from an image including a face area, and the like”.

“an environmental information acquisition unit that acquires environmental information of the movement device” recited in claim(s) 12.
For the purposes of examination, the examiner will take an environmental information acquisition unit as a sensor that acquires environmental information, based on FIG. 7, FIG. 17, and the following excerpt(s):
¶[0142]: “The environmental information acquisition unit 202 acquires various types of environmental information. Examples of the environmental information acquired by the environmental information acquisition unit 202 include an image, depth information, or three-dimensional structure information from an imaging unit provided in the movement device 200, topographical information from a sensor, such as a LiDAR, that is provided in a moving body, positional information from the GPS, information from a communication device provided in infrastructure, e.g., a road, such as a state of a traffic light or information relating to a sign, and the like”.

a communication unit that performs communication with a server” recited in claim(s) 5.
For the purposes of examination, the examiner will take a communication unit as part of a program implemented by a CPU using instructions stored in a memory with wireless communication to an external server, based on FIG. 7, FIG. 17, and the following excerpt(s):
¶[0140]-[0141]: “Fig. 17 is a diagram explaining a specific configuration example and processing of the safety determination unit 155... The movement device 200 includes a driver information 
acquisition unit 201, an environmental information acquisition unit 202, a driver personal identification information acquisition unit 203, a safety determination unit 210, a notice controller 221, a notice unit 222, a communication unit 230, and a storage 240”.
¶[0158]: “The communication unit 230 performs communication with an external device such as the server 300”.
¶[0234]: “Fig. 24 is a diagram illustrating a hardware configuration example of an information processing device. A central processing unit (CPU) 501 functions as a data processing unit that performs various types of processing according to a program stored in a read only memory (ROM) 502 or a storage 508. For example, processing according to the sequence described in the example described above is performed”.

“a notice controller that performs notice processing for giving manual driving recovery request notice to the driver” recited in claim(s) 10, 16.
For the purposes of examination, the examiner will take a notice controller as part of a program implemented by a CPU using instructions stored in a memory with wireless communication to an external server, based on FIG. 7, FIG. 17, and the following excerpt(s):
¶[0140]-[0141]: “Fig. 17 is a diagram explaining a specific configuration example and processing of the safety determination unit 155... The movement device 200 includes a driver information acquisition unit 201, an environmental information acquisition unit 202, a driver personal identification information acquisition unit 203, a safety determination unit 210, a notice controller 221, a notice unit 222, a communication unit 230, and a storage 240”.
¶[0158]: “The notice controller 221 controls a notice timing of manual driving start request notice, as described above with reference to Fig. 2, on the basis of the manual driving recovery available time estimated by the safety determination processing performing unit 212, and gives notice via the notice unit 222”.
¶[0234]: “Fig. 24 is a diagram illustrating a hardware configuration example of an information processing device. A central processing unit (CPU) 501 functions as a data processing unit that performs various types of processing according to a program stored in a read only memory (ROM) 502 or a storage 508. For example, processing according to the sequence described in the example described above is performed”.

“for giving manual driving recovery request notice to the driver via a notice unit” recited in claim(s) 10, 11, 16, 17.
For the purposes of examination, the examiner will take a notice unit as a CPU that issues an audio, visual, or haptic notification, based on FIG. 7, FIG. 17, and the following excerpt(s):
¶[0140]-[0141]: “Fig. 17 is a diagram explaining a specific configuration example and processing of the safety determination unit 155... The movement device 200 includes a driver information acquisition unit 201, an environmental information acquisition unit 202, a driver personal identification information acquisition unit 203, a safety determination unit 210, a notice controller 221, a notice unit 222, a communication unit 230, and a storage 240”.
¶[0158]: “Note that the notice unit 222 includes, for example, an alarm, a display on a window, a vibration processing performing unit of a steering wheel or a seat, or the like.”.
¶[0234]: “Fig. 24 is a diagram illustrating a hardware configuration example of an information processing device. A central processing unit (CPU) 501 functions as a data processing unit that performs various types of processing according to a program stored in a read only memory (ROM) 502 or a storage 508. For example, processing according to the sequence described in the example described above is performed”.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase “wherein the driver information includes information including operation information of the driver after a mode is switched from an automatic driving mode to a manual driving mode” renders the claim indefinite because it is unclear how the driver information includes information of the driver after a mode is switched to manual driving. Claim 1 recites “a safety determination unit that receives, as an input, driver information... and calculates a safety index value... during automatic driving”, where the safety determination unit uses the driver information to determine a safety index value during automatic driving, i.e. before manual driving. It is then unclear and indefinite how the driver information includes information after the vehicle switches to manual driving mode. For the purposes of examination, the examiner will take “wherein the driver information includes information including operation information of the driver after a mode is switched from an automatic driving mode to a manual driving mode” as — wherein the driver information includes information including historical operation information of the driver after a mode is switched from an automatic driving mode to a manual driving mode —, based on ¶[0166], ¶[0208], and FIG. 20 of the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12-15, and 18-20 rejected under 35 U.S.C. 101. The invention(s) of claims 1-9, 12-15, and 18-19 are directed to a judicial exception involving abstract ideas, mental processes without significantly more. The invention(s) of claim 20 is directed to non-statutory subject matter. 

Step 1 (MPEP § 2106.03)
Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.
Claims 1-11 are directed to an information processing device, i.e. a machine.
Claims 12-17 are directed to a movement device, i.e. a machine.
Claims 18 and 19 are directed to a method.
Claim 20 is directed to a program, i.e. non-statutory subject matter.

Claim 20 recites a program. The broadest reasonable interpretation of a program is a product that does not have a physical or tangible form, such as a computer program per se (often referred to as 
Thu, claims 1-19 fall into at least one of the four statutory categories while claim 20 is directed to non-statutory subject matter.

Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
mathematical concepts 
mathematical relationships, mathematical formulas or equations, mathematical calculations
certain methods of organizing human activity, and/or
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
mental processes.
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. The examiner submits that the following claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation. 

Claim 1, similar to claims 12, 18, and 19 recites the following abstract ideas:
calculates a safety index value indicating whether or not a driver in a vehicle during automatic driving is in a state of being able to perform safe manual driving”, equivalent to a person rating the safety of a driver in order to determine whether the driver is able to perform manual driving, i.e. an evaluation.

Claim 2, similar to claim 13, recites the following abstract ideas:
“estimating a manual driving recovery available time including a time required until the driver in the vehicle during the automatic driving becomes able to start the safe manual driving”, equivalent to a person estimating how long a driver needs to recover to perform safe manual driving, i.e. a judgment.

Claim 3, similar to claim 14, recites the following abstract ideas:
“learning processing, and generating a learning device in which the driver information and the environmental information have been associated with the safety index value; and employing the learning device that has been generated, and calculating the safety index value”, equivalent to a person learning by mentally forming a system (generating a model, i.e. a learning device) in which driver information and environmental information are associated with a safety value, and using the mentally formed system to calculate a safety index value, i.e. learning through observation, forming a judgment system, and evaluating a safety value using the judgment system.

Claim 4, similar to claim 15, recites the following abstract ideas:
“learning processing, and generating a learning device in which the driver information and the environmental information have been associated with the manual driving recovery available time; and employing the learning device that has been generated, and estimating the manual driving recovery available time”, equivalent to a person learning by mentally forming a system (generating a model, i.e. learning device) in which driver information and environmental information are associated with a manual recovery time, and using the mentally formed system to calculate a manual recovery time, i.e. learning through observation, forming a judgment system, and evaluating a manual recovery time using the judgment system.

Accordingly, claims 1-4, 12-15, and 18-19 recite at least one abstract idea.

Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claims recite any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations. The examiner submits that the following limitations do not integrate the aforementioned abstract ideas into a practical application for the reasons outlined below. 

Claim 1, similar to claims 12, 18, and 19, recites the following additional elements:
“a safety determination unit that receives, as an input, driver information and environmental information”, which is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)) and adding insignificant extra-solution activity (pre-solution) to the judicial exception – (MPEP § 2106.05(g)). Specifically, the safety determination unit, implemented as a CPU (see claim interpretation), invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a 

Claim 12, similar to claim 19, recites the following additional elements:
“a driver information acquisition unit that acquires driver information of the movement device” and “an environmental information acquisition unit that acquires environmental information of the movement device”, which are examples of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)) and adding insignificant extra-solution activity (pre-solution) to the judicial exception – (MPEP § 2106.05(g)). Specifically, the driver information acquisition unit and the environmental information acquisition unit are implemented as sensors (see claim interpretation), and invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Further, using sensors to acquire driver information and environmental information is an example of mere data gathering.

Claim 5 recites the following additional elements:
“a communication unit that performs communication with a server, wherein the information processing device acquires, from the server, a learning device in which pieces of data (a) and (b) described below have been associated with each other”, which is an example of adding the words insignificant extra-solution activity (pre-solution) to the judicial exception – (MPEP § 2106.05(g)). Specifically, the communication unit, implemented as a CPU (see claim interpretation), invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Further, acquiring a learning device, i.e. a model with associated datasets, is an example of mere data gathering.

The additional limitations are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.).
Further, the additional limitations do not 
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))



Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 1, 5, 12, 18, and 19 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements, performing functions as designed, simply accomplishes execution of the abstract ideas. 
Further, the additional limitations of claims 1, 5, 12, 18, and 19  are example(s) of appending a well-understood, routine, and conventional activity previously known in the industry, specified at a high level of generality, to the judicial exception — (MPEP § 2106.05(d).II). Specifically, the following limitations are examples of receiving or transmitting data over a network:
The additional limitations of claims 1, 12, 18, and 19 of “...receives, as an input, driver information and environmental information”.
The additional limitations of claims 12 and 19 of “...acquires driver information” and “...acquires environmental information”.
The additional limitations of claim 5 of “...performs communication with a server, wherein the information processing device acquires, from the server, a learning device in which pieces of data (a) and (b) described below have been associated with each other”.

Therefore, the additional limitations of claims 1, 5, 12, 18, and 19 do not amount to significantly more than the judicial exception. 

Thus, claims 1-9, 12-15, and 18-19 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
 Applicant may overcome the rejection of independent claims 1, 12, 18, and 19 under 35 U.S.C. 101 regarding non-statutory subject matter, by amending the limitations of dependent claims 10 and 11, or 16 and 17 into each independent claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9, 12-13, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoi et al. (PGPub No US 2019/0056732 A1), henceforth known as Aoi ‘732.

Regarding claim 1, Aoi ‘732 teaches:
An information processing device comprising: 
(Aoi ‘732, FIG. 2)
a safety determination unit that receives, as an input, driver information and environmental information, and 

¶[0114]: “The navigation apparatus 21 is an electronic device that stores map information, and provides electronic route guidance to a destination using current position information obtained by a GPS and the map information...”;
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
¶[0209]: “...the invention may be achieved as an automated driving assistance program that causes a computer to execute the automated driving assistance methods that are executed in accordance with the flowcharts shown in FIGS. 5 and 8”;
Where the automated driving system 50, implemented as a computer (a safety determination unit, 112(f) structure), receives image and video information of the driver (that receives, as an input, driver information) and GPS information (and environmental information))
calculates a safety index value indicating whether or not a driver in a vehicle during automatic driving is in a state of being able to perform safe manual driving.  
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5;
¶[0129]: “Specifically, as shown in FIG. 3, the manual driving recovery level setting unit 14 classifies the state of the driver detected by the driver monitoring unit 13 into Levels 1 to 3 that are set in a stepwise manner as indexes indicating whether or not the driver can cope with a switch from automated driving to manual driving”;
Where the automated driving system 50 classifies a state of the driver into levels 1-3 as indexes (calculates a safety index value) indicating whether the driver in vehicle 20 during automated driving can switch from automated driving to manual driving (indicating whether or not a driver in a vehicle during automatic driving is in a state of being able to perform safe manual driving)).


Regarding claim 2, Aoi ‘732 teaches the information processing device according to claim 1. Aoi ‘732 further teaches: 
wherein the safety determination unit performs: 
receiving, as the input, the driver information and the environmental information, and 

¶[0114]: “The navigation apparatus 21 is an electronic device that stores map information, and provides electronic route guidance to a destination using current position information obtained by a GPS and the map information...”;
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
Where the automated driving system 50 (wherein the safety determination unit performs) receives image and video information of the driver (receiving, as the input, the driver information) and GPS information (and the environmental information))
estimating a manual driving recovery available time including a time required until the driver in the vehicle during the automatic driving becomes able to start the safe manual driving. 
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5;
¶[0048]: “...the state of the driver of the vehicle during automated driving control is monitored, and a time required before a switch can be made from automated driving to manual driving is estimated based on the state of the driver”;
¶[0131]: “Level 1 refers to a state where the driver can cope with a switch from automated driving to manual driving in a short time of about 1 to 3 seconds”;
¶[0134]: “Level 2 refers to a state where the driver can cope with a switch from automated driving to manual driving in a time of about 3 to 8 seconds during which a certain operation is performed”;
¶[0137]: “Level 3 refers to a state where the driver can cope with a switch from automated driving to manual driving in a predetermined time of 10 seconds or more”;
Where the automated driving system 50 classifies a state of the driver into levels 1-3 as indexes indicating the amount of time the driver needs (estimating a manual driving recovery available time) to cope with a switch from automated driving to manual driving (including a time required until the driver in the vehicle during the automatic driving becomes able to start the safe manual driving)).


Regarding claim 6, Aoi ‘732 teaches the information processing device according to claim 1. Aoi ‘732 further teaches: 
wherein the driver information includes information that enables a degree of awakening of the driver to be calculated.  
(Aoi ‘732, FIG. 3; FIG. 2: (22);
¶[0041]: “Here, information regarding the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered”;
¶[0042]: “Here, these pieces of information regarding the driver can be obtained using a camera that can shoot the face of the driver in the front, a sensor attached to the driver, and the like. For example, the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like”;
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
Where the automated driving system 50 receives image and video information of the driver’s face from camera 22 (wherein the driver information includes information) in order to detect a degree of arousal of the driver indicating whether the driver is ready for manual driving (that enables a degree of awakening of the driver to be calculated)).


Regarding claim 7, Aoi ‘732 teaches the information processing device according to claim 1. Aoi ‘732 further teaches: 
wherein the driver information includes at least one of a line-of-sight direction, an eyeball behavior, a pupil diameter, or a facial expression, the line-of-sight, the eyeball behavior and the pupil diameter being acquired from an image including an eyeball area, the facial expression being acquired from an image including a face area.  
(Aoi ‘732, FIG. 2: (22); FIG. 3; 
¶[0041]: “Here, information regarding the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered”;
¶[0042]: “Here, these pieces of information regarding the driver can be obtained using a camera that can shoot the face of the driver in the front, a sensor attached to the driver, and the like. For example, the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like”;
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
Where the automated driving system 50 determines the direction of the line of sight of the driver (wherein the driver information includes at least one of a line-of-sight direction) from camera 22 which is directed to capture images and video of the driver’s face, including the eye area (the line-of-sight, the eyeball behavior and the pupil diameter being acquired from an image including an eyeball area)).


Regarding claim 9, Aoi ‘732 teaches the information processing device according to claim 1. Aoi ‘732 further teaches: 
wherein the environmental information includes at least one of a captured image, depth information, three-dimensional structure information, LiDAR acquisition information, topographical information, or positional information.  
(Aoi ‘732, FIG. 2: (21), (22), (23);
¶[0114]: “The navigation apparatus 21 is an electronic device that stores map information, and provides electronic route guidance to a destination using current position information obtained by a GPS and the map information...”;
Where the automated driving system 50 receives GPS information (wherein the environmental information includes at least one of... positional information)).


Regarding claim 12, Aoi ‘732 teaches:
A movement device comprising: 
(Aoi ‘732, FIG. 2)
a driver information acquisition unit that acquires driver information of the movement device; 
(Aoi ‘732, FIG. 2: (22);
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
Where the camera 22, i.e. a sensor (a driver information acquisition unit, 112(f) structure), acquires images and video of the driver of passenger car 20 (that acquires driver information of the movement device))
an environmental information acquisition unit that acquires environmental information of the movement device; and 
(Aoi ‘732, FIG. 2: (21);
¶[0114]: “The navigation apparatus 21 is an electronic device that stores map information, and provides electronic route guidance to a destination using current position information obtained by a GPS and the map information...”;
Where the navigation apparatus 21, including a GPS, i.e. a sensor (an environmental information acquisition unit, 112(f) structure), acquires current position information of passenger car 20 (that acquires environmental information of the movement device))
a safety determination unit that receives, as an input, the driver information and the environmental information, and 
(Aoi ‘732, FIG. 2: (21), (22), (23);
¶[0114]: “The navigation apparatus 21 is an electronic device that stores map information, and provides electronic route guidance to a destination using current position information obtained by a GPS and the map information...”;
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
¶[0209]: “...the invention may be achieved as an automated driving assistance program that causes a computer to execute the automated driving assistance methods that are executed in accordance with the flowcharts shown in FIGS. 5 and 8”;
a safety determination unit, 112(f) structure), receives image and video information of the driver (that receives, as an input, driver information) and GPS information (and environmental information))
calculates a safety index value indicating whether or not a driver in the movement device during automatic driving is in a state of being able to perform safe manual driving.  
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5;
¶[0129]: “Specifically, as shown in FIG. 3, the manual driving recovery level setting unit 14 classifies the state of the driver detected by the driver monitoring unit 13 into Levels 1 to 3 that are set in a stepwise manner as indexes indicating whether or not the driver can cope with a switch from automated driving to manual driving”;
Where the automated driving system 50 classifies a state of the driver into levels 1-3 as indexes (calculates a safety index value) indicating whether the driver in vehicle 20 during automated driving can switch from automated driving to manual driving (indicating whether or not a driver in a vehicle during automatic driving is in a state of being able to perform safe manual driving)).


Regarding claim 13, Aoi ‘732 teaches the movement device according to claim 12. Aoi ‘732 further teaches:
wherein the safety determination unit performs: 
receiving, as the input, the driver information and the environmental information, and 
(Aoi ‘732, FIG. 2: (21), (22), (23); ¶[0209];
¶[0114]: “The navigation apparatus 21 is an electronic device that stores map information, and provides electronic route guidance to a destination using current position information obtained by a GPS and the map information...”;
¶[0116]: “The camera 22 is installed at a position at which the face of the driver of the passenger car 20 can be shot from the front, for example, and shoots an image (including a video image) for monitoring the state of the driver of the passenger car 20...”;
Where the automated driving system 50 (wherein the safety determination unit performs) receives image and video information of the driver (receiving, as the input, the driver information) and GPS information (and the environmental information))
estimating a manual driving recovery available time including a time required until the driver in the movement device during the automatic driving becomes able to start the safe manual driving.  
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5;
¶[0048]: “...the state of the driver of the vehicle during automated driving control is monitored, and a time required before a switch can be made from automated driving to manual driving is estimated based on the state of the driver”;
¶[0131]: “Level 1 refers to a state where the driver can cope with a switch from automated driving to manual driving in a short time of about 1 to 3 seconds”;
¶[0134]: “Level 2 refers to a state where the driver can cope with a switch from automated driving to manual driving in a time of about 3 to 8 seconds during which a certain operation is performed”;
¶[0137]: “Level 3 refers to a state where the driver can cope with a switch from automated driving to manual driving in a predetermined time of 10 seconds or more”;
Where the automated driving system 50 classifies a state of the driver into levels 1-3 as indexes indicating the amount of time the driver needs (estimating a manual driving recovery available time) to cope with a switch from automated driving to manual driving (including a time required until the driver in the vehicle during the automatic driving becomes able to start the safe manual driving)).


Regarding claim 18, the claim limitations recite an information processing method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 


Regarding claim 19, the claim limitations recite an information processing method having limitations similar to those of claim 12 and is therefore rejected on the same basis, as outlined above. 


a program having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 20, Aoi ‘732 further teaches:
A program that causes an information processing device to perform information processing
(Aoi ‘732, FIG. 2; Claim 14; Claim 16;
¶[0209]-[0210]: “...the invention may be achieved as an automated driving assistance program that causes a computer to execute the automated driving assistance methods that are executed in accordance with the flowcharts shown in FIGS. 5 and 8... the invention may be achieved as a recording medium that stores this automated driving assistance program”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-5, 10-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi ‘732 as applied to claims 1, 2, 12, and 13, above, and in further view of Aoi et al. (PGPub No US 2019/0370580 A1), henceforth known as Aoi ‘580.

Regarding claim 3, Aoi ‘732 teaches the information processing device according to claim 1. Aoi ‘732 further teaches:
wherein the safety determination unit performs: 
[...] a learning device in which the driver information and the environmental information have been associated with the safety index value; and 
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5;
¶[0040]-[0043]: “...the state of the driver that is detected by the driver monitoring unit... the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered... the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like. Accordingly, an appropriate level can be set according to the state of the driver”;
¶[0116]: “...An image captured by the camera 22 is subjected to image processing in order to recognize the state of the driver...”;
wherein the safety determination unit), detects an image of the driver’s face and determines the degree of arousal of the driver using image processing and sets an appropriate arousal level of the driver (a learning device) in which the driver’s state, the vehicle’s current location relative to switching to manual driving, and the level 1-3 are associated with each other (in which the driver information and the environmental information have been associated with the safety index value)
The automated driving system 50 requires the use of a system standard, i.e. image processing and recognition, to determine the driver’s state which is equivalent to the learning device, i.e. model, that performs the same function of determining the state of the driver and associating the environmental information and the safety index value)
employing the learning device that has been generated, and calculating the safety index value.  
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5;
¶[0040]-[0043]: “...the state of the driver that is detected by the driver monitoring unit... the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered... the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like. Accordingly, an appropriate level can be set according to the state of the driver”;
Where the automated driving system 50, including the driver monitoring unit (employing the learning device that has been generated), detects an image of the driver’s face and determines the degree of arousal of the driver using image processing and sets an appropriate arousal level of the driver (and calculating the safety index value)).
Aoi ‘732 fails to explicitly teach performing learning processing, and generating a learning device in which the driver information and the environmental information have been associated with the safety index value, the limitations bolded for emphasis.
However, in the same field of endeavor, Aoi ‘580 teaches:
performing learning processing, and generating [a learning device in which the driver information and the environmental information have been associated with the safety index value; and]
(Aoi ‘580, FIG. 1; FIG. 2; FIG. 3; FIG. 4; FIG. 6; FIG. 7; FIG. 9A; FIG. 9B;
...the learner receives an input of not only the captured image, but also the observation information that includes the facial behavior information regarding behavior of the driver's face... by using the low-resolution captured image along with the observation information, it is possible to estimate the degree of concentration of the driver on driving with consideration given to various states of the driver”;
¶[0028]: “... the driver state estimating unit further inputs, to the learner, influential factor information... the influential factor information may include... surrounding environment information indicating the situation in the surrounding environment of the vehicle (e.g., measurement results from a radar device and images captured by a camera)...”;
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1, or more specifically, a computer that trains, through machine learning, the learner to output driver concentration information, which indicates the degree to which the driver D is concentrating on driving, in response to an input of a captured image and observation information”;
Where the learning apparatus 2 constructs a learner (performing learning processing, and generating [a learning device]) using images of the driver and information of the surrounding environment to create a driver concentration score, shown in FIG. 9A, 9B ([in which the driver information and the environmental information have been associated with the safety index value]))
[employing the learning device that has been generated, and calculating the safety index value.]
(Aoi ‘580, FIG. 1; FIG. 2; FIG. 3; FIG. 4; FIG. 6; FIG. 7; FIG. 9A; FIG. 9B; 
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1... ”; 
¶[0098]: “The drive state estimating unit 114 inputs the low-resolution captured image 1231... and the observation information 124 to a trained learner (neural network 5) that has been trained to estimate the degree of driving concentration of the driver. The drive state estimating unit 114 thus obtains, from the learner, driving concentration information 125 regarding the degree of driving concentration of the driver D. In the present embodiment, the driving concentration information 125 obtained by the drive state estimating unit 114 includes attention state information 1251 that indicates the attention state of the driver D and readiness information 1252 that indicates the extent to which the driver D is ready to drive”;
Where the driving state estimating unit, part of the automatic driving assist apparatus, uses the trained learner ([employing the learning device that has been generated]) in order to determine a driver concentration score, shown in FIG. 9A, 9B ([and calculating the safety index value])).
information processing device  of Aoi ‘732 with the feature of performing learning processing and generating a learning device of Aoi ‘580 because “...an object thereof is to provide technology for making it possible to estimate the degree concentration of a driver on driving with consideration given to various states that the driver can possibly be in” (Aoi ‘580, ¶[0014]). That is, the features of training a learner and using the learner to determine a driver’s concentration provides a more accurate characterization of the driver’s state. 


Regarding claim 4, Aoi ‘732 teaches the information processing device according to claim 2. Aoi ‘732 further teaches:
wherein the safety determination unit performs: 
[...] a learning device in which the driver information and the environmental information have been associated with the manual driving recovery available time; and 
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5; ¶[0131]; ¶[0134]; ¶[0137];
¶[0040]-[0043]: “...the state of the driver that is detected by the driver monitoring unit... the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered... the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like. Accordingly, an appropriate level can be set according to the state of the driver”;
¶[0116]: “...An image captured by the camera 22 is subjected to image processing in order to recognize the state of the driver...”;
Where the automated driving system 50, including the driver monitoring unit (wherein the safety determination unit), detects an image of the driver’s face and determines the degree of arousal of the driver using image processing and sets an appropriate arousal level of the driver (a learning device) in which the driver’s state, the vehicle’s current location relative to switching to manual driving, and the level 1-3 with respective times are associated with each other (in which the driver information and the environmental information have been associated with the manual driving recovery available time)
The automated driving system 50 requires the use of a system standard, i.e. image processing and recognition, to determine the driver’s state which is equivalent to the learning device, i.e. model, that performs the same function of determining the state of the driver and associating the environmental information and the safety index value)
employing the learning device that has been generated, and estimating the manual driving recovery available time.  
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5; ¶[0131]; ¶[0134]; ¶[0137];
¶[0040]-[0043]: “...the state of the driver that is detected by the driver monitoring unit... the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered... the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like. Accordingly, an appropriate level can be set according to the state of the driver”;
Where the automated driving system 50, including the driver monitoring unit (employing the learning device that has been generated), detects an image of the driver’s face and determines the degree of arousal of the driver using image processing and sets an appropriate arousal level of the driver with an associated manual driving recovery time, shown in FIG. 3 (and estimating the manual driving recovery available time)).
Aoi ‘732 fails to explicitly teach performing learning processing, and generating a learning device in which the driver information and the environmental information have been associated with the manual driving recovery available time, the limitations bolded for emphasis.
However, in the same field of endeavor, Aoi ‘580 teaches:
performing learning processing, and generating [a learning device in which the driver information and the environmental information have been associated with the manual driving recovery available time; and]
(Aoi ‘580, FIG. 1; FIG. 2; FIG. 3; FIG. 4; FIG. 6; FIG. 7; FIG. 9A; FIG. 9B; FIG. 11: (S312), (S314);
...the learner receives an input of not only the captured image, but also the observation information that includes the facial behavior information regarding behavior of the driver's face... by using the low-resolution captured image along with the observation information, it is possible to estimate the degree of concentration of the driver on driving with consideration given to various states of the driver”;
¶[0028]: “... the driver state estimating unit further inputs, to the learner, influential factor information... the influential factor information may include... surrounding environment information indicating the situation in the surrounding environment of the vehicle (e.g., measurement results from a radar device and images captured by a camera)...”;
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1, or more specifically, a computer that trains, through machine learning, the learner to output driver concentration information, which indicates the degree to which the driver D is concentrating on driving, in response to an input of a captured image and observation information”;
¶[0208]: “...Step S312 is executed if it is determined that the driver D is in a state of low readiness for driving, and is in a state of not giving necessary attention to driving, but unlike this, in the case where step S314 is executed, it has been determined that the driver D is in a state of giving necessary attention to driving... Note that as long as it is longer than the first time period, the specific value of the second time period may be set as appropriate depending on the implementation”;
Where the learning apparatus 2 constructs a learner (performing learning processing, and generating [a learning device]) using images of the driver and information of the surrounding environment to create a driver concentration score, shown in FIG. 9A, 9B, which are associated with a first time period, longer than the second time period ([in which the driver information and the environmental information have been associated with the manual driving recovery available time])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device  of Aoi ‘732 with the feature of performing learning processing and generating a learning device of Aoi ‘580 because “...an object thereof is to provide technology for making it possible to estimate the degree concentration of a driver on driving with consideration given to various states that the driver can possibly be in” (Aoi ‘580, ¶[0014]). That is, the features of training a learner and using the learner to determine a driver’s concentration provides a more accurate characterization of the driver’s state.


Regarding claim 5, Aoi ‘732 teaches the information processing device according to claim 1. Although Aoi ‘732 teaches a learning device in which pieces of data (a) and (b) described below have been associated with each other: (a) the driver information and the environmental information; and (b) at least either the safety index value or a manual driving recovery available time including a time required until the driver in the vehicle during the automatic driving becomes able to start the safe manual driving (Aoi ‘732, see mapping for dependent claims 3 and 4), Aoi ‘732 fails to teach the limitations of claim 5 as a whole.
However, in the same field of endeavor, Aoi ‘580 teaches:
a communication unit that performs communication with a server, 
(Aoi ‘580, FIG. 1; FIG. 2; FIG. 3; 
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1... The automatic driving assist apparatus 1 obtains the trained learner constructed by the learning apparatus 2 via a network for example. The network may be selected as appropriate from, for example, the Internet, a wireless communication network, a mobile communication network, a telephone network, and a dedicated network”;
Where the automatic driving assist apparatus 1, implemented by a CPU (a communication unit, 112(f) structure) uses a network to communicate with the learning apparatus 2, implemented by a CPU (that performs communication with a server)
See ¶[0068]-[0070] for the structure of the automatic driving assist apparatus 1)
wherein the information processing device acquires, from the server, a learning device in which pieces of data (a) and (b) described below have been associated with each other: 
(a) the driver information and the environmental information; and 
(b) at least either the safety index value or a manual driving recovery available time including a time required until the driver in the vehicle during the automatic driving becomes able to start the safe manual driving.  

¶[0023]: “...the learner receives an input of not only the captured image, but also the observation information that includes the facial behavior information regarding behavior of the driver's face... by using the low-resolution captured image along with the observation information, it is possible to estimate the degree of concentration of the driver on driving with consideration given to various states of the driver”;
¶[0028]: “... the driver state estimating unit further inputs, to the learner, influential factor information... the influential factor information may include... surrounding environment information indicating the situation in the surrounding environment of the vehicle (e.g., measurement results from a radar device and images captured by a camera)...”;
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1, or more specifically, a computer that trains, through machine learning, the learner to output driver concentration information, which indicates the degree to which the driver D is concentrating on driving, in response to an input of a captured image and observation information... The automatic driving assist apparatus 1 obtains the trained learner constructed by the learning apparatus 2 via a network”;
¶[0208]: “...Step S312 is executed if it is determined that the driver D is in a state of low readiness for driving, and is in a state of not giving necessary attention to driving, but unlike this, in the case where step S314 is executed, it has been determined that the driver D is in a state of giving necessary attention to driving... Note that as long as it is longer than the first time period, the specific value of the second time period may be set as appropriate depending on the implementation”;
Where the automatic driving assist apparatus 1, implemented by a CPU (wherein the information processing device), acquires the learner from learning apparatus 2 (acquires, from the server, a learning device), wherein the learner associates (in which pieces of data (a) and (b) described below have been associated with each other) images of the driver ((a) the driver information) and information of the surrounding environment (and the environmental information; and) to create a driver concentration score, shown in FIG. 9A, 9B, (and (b) at least either the safety index value) which correspond with a first time period, longer than the second time period, based on the driver concentration ( or a manual driving recovery available time)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device  of Aoi ‘732 with the feature of acquiring a learning device from a server of Aoi ‘580 because “...an object thereof is to provide technology for making it possible to estimate the degree concentration of a driver on driving with consideration given to various states that the driver can possibly be in” (Aoi ‘580, ¶[0014]). That is, the features of training a learner and using the learner to determine a driver’s concentration provides a more accurate characterization of the driver’s state.


Regarding claim 10, Aoi ‘732 teaches the information processing device according to claim 1. Aoi ‘732 further teaches: 
wherein the safety determination unit performs: 
[...] a learning device in which the driver information and the environmental information have been associated with the manual driving recovery available time; and 
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5; ¶[0131]; ¶[0134]; ¶[0137];
¶[0040]-[0043]: “...the state of the driver that is detected by the driver monitoring unit... the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered... the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like. Accordingly, an appropriate level can be set according to the state of the driver”;
¶[0116]: “...An image captured by the camera 22 is subjected to image processing in order to recognize the state of the driver...”;
Where the automated driving system 50, including the driver monitoring unit (wherein the safety determination unit), detects an image of the driver’s face and determines the degree of arousal of the driver using image processing and sets an appropriate arousal level of the driver (a learning device) in which the driver’s state, the vehicle’s current location relative to switching to manual driving, and the level 1-3 with respective times are associated with each other (in which the driver information and the environmental information have been associated with the manual driving recovery available time)
The automated driving system 50 requires the use of a system standard, i.e. image processing and recognition, to determine the driver’s state which is equivalent to the learning device, i.e. model, that performs the same function of determining the state of the driver and associating the environmental information and the safety index value)
employing the learning device that has been generated, and calculating the manual driving recovery available time, and 
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5; ¶[0131]; ¶[0134]; ¶[0137];
¶[0040]-[0043]: “...the state of the driver that is detected by the driver monitoring unit... the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered... the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like. Accordingly, an appropriate level can be set according to the state of the driver”;
Where the automated driving system 50, including the driver monitoring unit (employing the learning device that has been generated), detects an image of the driver’s face and determines the degree of arousal of the driver using image processing and sets an appropriate arousal level of the driver with an associated manual driving recovery time, shown in FIG. 3 (and estimating the manual driving recovery available time))
the information processing device further includes: 
a notice controller that performs notice processing for giving manual driving recovery request notice to the driver via a notice unit at a timing determined on a basis of the manual driving recovery available time that has been calculated by the safety determination unit. 
 (Aoi ‘732, FIG. 2: (17); FIG. 3; FIG. 4; FIG. 5; ¶[0150]; ¶[0151]; ¶[0209];
¶[0146]: “The alert generation unit 17 issues an alert at a predetermined timing corresponding to each level indicating the state of the driver, in the passenger car 20 that is traveling in the control execution zone Z1...”;
¶[0148]: “...announcement of a switch request may be output as sound information through a speaker mounted in the passenger car 20, or may be output as text information through a monitor screen of the navigation apparatus 21, for example”;
¶[0149]: “For example, if a determination result by the manual driving recovery level setting unit 14 is Level 1, the driver can cope with manual driving in 1 to 3 seconds. Thus, the alert generation unit 17 controls the navigation apparatus 21 to announce a switch request five seconds before the switching zone Z2 is entered, as shown in FIG. 4(b)”;
Where the automated driving system 50, includes alert generation unit 17, implemented as a computer (the information processing device further includes: 
a notice controller, 112(f) structure), that notifies the driver of an upcoming switch to manual driving (that performs notice processing for giving manual driving recovery request notice to the driver) via an announcement through a speaker or a display (via a notice unit, 112(f) structure), based on the level indicating the state of the driver and the associated manual driving recovery time as shown in FIG. 3 and FIG. 4 (at a timing determined on a basis of the manual driving recovery available time that has been calculated by the safety determination unit)).
Aoi ‘732 fails to explicitly teach performing learning processing, and generating a learning device in which the driver information and the environmental information have been associated with the manual driving recovery available time, the limitations bolded for emphasis.
However, in the same field of endeavor, Aoi ‘580 teaches:
performing learning processing, and generating [a learning device in which the driver information and the environmental information have been associated with the manual driving recovery available time; and]
(Aoi ‘580, FIG. 1; FIG. 2; FIG. 3; FIG. 4; FIG. 6; FIG. 7; FIG. 9A; FIG. 9B; FIG. 11: (S312), (S314);
¶[0023]: “...the learner receives an input of not only the captured image, but also the observation information that includes the facial behavior information regarding behavior of the driver's face... by using the low-resolution captured image along with the observation information, it is possible to estimate the degree of concentration of the driver on driving with consideration given to various states of the driver”;
¶[0028]: “... the driver state estimating unit further inputs, to the learner, influential factor information... the influential factor information may include... surrounding environment information indicating the situation in the surrounding environment of the vehicle (e.g., measurement results from a radar device and images captured by a camera)...”;
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1, or more specifically, a computer that trains, through machine learning, the learner to output driver concentration information, which indicates the degree to which the driver D is concentrating on driving, in response to an input of a captured image and observation information”;
¶[0208]: “...Step S312 is executed if it is determined that the driver D is in a state of low readiness for driving, and is in a state of not giving necessary attention to driving, but unlike this, in the case where step S314 is executed, it has been determined that the driver D is in a state of giving necessary attention to driving... Note that as long as it is longer than the first time period, the specific value of the second time period may be set as appropriate depending on the implementation”;
performing learning processing, and generating [a learning device]) using images of the driver and information of the surrounding environment to create a driver concentration score, shown in FIG. 9A, 9B, which are associated with a first time period, longer than the second time period ([in which the driver information and the environmental information have been associated with the manual driving recovery available time])
See also ¶[0080], ¶[0091], and ¶[0132] where the automatic driving assist apparatus 1 and the learning apparatus 2 are implemented by the same hardware configuration and may be implemented by a single dedicated processor (implemented by the CPU within the vehicle, i.e. the safety determination unit)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device  of Aoi ‘732 with the feature of performing learning processing and generating a learning device of Aoi ‘580 because “...an object thereof is to provide technology for making it possible to estimate the degree concentration of a driver on driving with consideration given to various states that the driver can possibly be in” (Aoi ‘580, ¶[0014]). That is, the features of training a learner and using the learner to determine a driver’s concentration provides a more accurate characterization of the driver’s state.


Regarding claim 11, Aoi ‘732 and Aoi ‘580 teach the information processing device according to claim 10. Aoi ‘732 further teaches:
wherein the notice unit includes at least one of a display unit, a sound output unit, or a vibrator.  
 (Aoi ‘732, FIG. 2: (17); FIG. 3; FIG. 4; FIG. 5; ¶[0150]; ¶[0151]; ¶[0209];
¶[0148]: “...announcement of a switch request may be output as sound information through a speaker mounted in the passenger car 20, or may be output as text information through a monitor screen of the navigation apparatus 21, for example”;
Where the automated driving system 50, includes alert generation unit 17, implemented as a computer (112(f) structure), that notifies the driver of an upcoming switch to manual driving via an wherein the notice unit includes at least one of a display unit, a sound output unit, or a vibrator)). 


Regarding claim 14, Aoi ‘732 teaches the movement device according to claim 12. Aoi ‘732 further teaches:
wherein the safety determination unit performs: 
[...] a learning device in which the driver information and the environmental information have been associated with the safety index value; and 
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5;
¶[0040]-[0043]: “...the state of the driver that is detected by the driver monitoring unit... the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered... the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like. Accordingly, an appropriate level can be set according to the state of the driver”;
¶[0116]: “...An image captured by the camera 22 is subjected to image processing in order to recognize the state of the driver...”;
Where the automated driving system 50, including the driver monitoring unit (wherein the safety determination unit), detects an image of the driver’s face and determines the degree of arousal of the driver using image processing and sets an appropriate arousal level of the driver (a learning device) in which the driver’s state, the vehicle’s current location relative to switching to manual driving, and the level 1-3 are associated with each other (in which the driver information and the environmental information have been associated with the safety index value)
The automated driving system 50 requires the use of a system standard, i.e. image processing and recognition, to determine the driver’s state which is equivalent to the learning device, i.e. model, that performs the same function of determining the state of the driver and associating the environmental information and the safety index value)
employing the learning device that has been generated, and calculating the safety index value.  

¶[0040]-[0043]: “...the state of the driver that is detected by the driver monitoring unit... the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered... the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like. Accordingly, an appropriate level can be set according to the state of the driver”;
Where the automated driving system 50, including the driver monitoring unit (employing the learning device that has been generated), detects an image of the driver’s face and determines the degree of arousal of the driver using image processing and sets an appropriate arousal level of the driver (and calculating the safety index value)).
Aoi ‘732 fails to explicitly teach performing learning processing, and generating a learning device in which the driver information and the environmental information have been associated with the safety index value, the limitations bolded for emphasis.
However, in the same field of endeavor, Aoi ‘580 teaches:
performing learning processing, and generating [a learning device in which the driver information and the environmental information have been associated with the safety index value; and]
(Aoi ‘580, FIG. 1; FIG. 2; FIG. 3; FIG. 4; FIG. 6; FIG. 7; FIG. 9A; FIG. 9B;
¶[0023]: “...the learner receives an input of not only the captured image, but also the observation information that includes the facial behavior information regarding behavior of the driver's face... by using the low-resolution captured image along with the observation information, it is possible to estimate the degree of concentration of the driver on driving with consideration given to various states of the driver”;
¶[0028]: “... the driver state estimating unit further inputs, to the learner, influential factor information... the influential factor information may include... surrounding environment information indicating the situation in the surrounding environment of the vehicle (e.g., measurement results from a radar device and images captured by a camera)...”;
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1, or more specifically, a computer that trains, through machine learning, the learner to output driver concentration information, which indicates the degree to which the driver D is concentrating on driving, in response to an input of a captured image and observation information”;
Where the learning apparatus 2 constructs a learner (performing learning processing, and generating [a learning device]) using images of the driver and information of the surrounding environment to create a driver concentration score, shown in FIG. 9A, 9B ([in which the driver information and the environmental information have been associated with the safety index value]))
[employing the learning device that has been generated, and calculating the safety index value.]
(Aoi ‘580, FIG. 1; FIG. 2; FIG. 3; FIG. 4; FIG. 6; FIG. 7; FIG. 9A; FIG. 9B; 
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1... ”; 
¶[0098]: “The drive state estimating unit 114 inputs the low-resolution captured image 1231... and the observation information 124 to a trained learner (neural network 5) that has been trained to estimate the degree of driving concentration of the driver. The drive state estimating unit 114 thus obtains, from the learner, driving concentration information 125 regarding the degree of driving concentration of the driver D. In the present embodiment, the driving concentration information 125 obtained by the drive state estimating unit 114 includes attention state information 1251 that indicates the attention state of the driver D and readiness information 1252 that indicates the extent to which the driver D is ready to drive”;
Where the driving state estimating unit, part of the automatic driving assist apparatus, uses the trained learner ([employing the learning device that has been generated]) in order to determine a driver concentration score, shown in FIG. 9A, 9B ([and calculating the safety index value])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device  of Aoi ‘732 with the feature of performing learning processing and generating a learning device of Aoi ‘580 because “...an object thereof is to provide technology for making it possible to estimate the degree concentration of a driver on driving with consideration given to various states that the driver can possibly be in” (Aoi ‘580, ¶[0014]). That is, the features of training a learner and using the learner to determine a driver’s concentration provides a more accurate characterization of the driver’s state.


the movement device according to claim 13. Aoi ‘732 further teaches:
wherein the safety determination unit performs: 
[...] a learning device in which the driver information and the environmental information have been associated with the manual driving recovery available time; and 
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5; ¶[0131]; ¶[0134]; ¶[0137];
¶[0040]-[0043]: “...the state of the driver that is detected by the driver monitoring unit... the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered... the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like. Accordingly, an appropriate level can be set according to the state of the driver”;
¶[0116]: “...An image captured by the camera 22 is subjected to image processing in order to recognize the state of the driver...”;
Where the automated driving system 50, including the driver monitoring unit (wherein the safety determination unit), detects an image of the driver’s face and determines the degree of arousal of the driver using image processing and sets an appropriate arousal level of the driver (a learning device) in which the driver’s state, the vehicle’s current location relative to switching to manual driving, and the level 1-3 with respective times are associated with each other (in which the driver information and the environmental information have been associated with the manual driving recovery available time)
The automated driving system 50 requires the use of a system standard, i.e. image processing and recognition, to determine the driver’s state which is equivalent to the learning device, i.e. model, that performs the same function of determining the state of the driver and associating the environmental information and the safety index value)
employing the learning device that has been generated, and estimating the manual driving recovery available time.  
(Aoi ‘732, FIG. 3; FIG. 4; FIG. 5; ¶[0131]; ¶[0134]; ¶[0137];
¶[0040]-[0043]: “...the state of the driver that is detected by the driver monitoring unit... the speed/size of movement of the driver, the direction of the line of sight, the orientation/position of the face, and the like is obtained as the state of the driver that is used for the above level setting that indicates whether or not manual driving can be recovered... the degree of arousal of the driver can be checked by detecting the orientation of the face of the driver, the direction and movement of the line of sight, and the like. Accordingly, an appropriate level can be set according to the state of the driver”;
Where the automated driving system 50, including the driver monitoring unit (employing the learning device that has been generated), detects an image of the driver’s face and determines the degree of arousal of the driver using image processing and sets an appropriate arousal level of the driver with an associated manual driving recovery time, shown in FIG. 3 (and estimating the manual driving recovery available time)).
Aoi ‘732 fails to explicitly teach performing learning processing, and generating a learning device in which the driver information and the environmental information have been associated with the manual driving recovery available time, the limitations bolded for emphasis.
However, in the same field of endeavor, Aoi ‘580 teaches:
performing learning processing, and generating [a learning device in which the driver information and the environmental information have been associated with the manual driving recovery available time; and]
(Aoi ‘580, FIG. 1; FIG. 2; FIG. 3; FIG. 4; FIG. 6; FIG. 7; FIG. 9A; FIG. 9B; FIG. 11: (S312), (S314);
¶[0023]: “...the learner receives an input of not only the captured image, but also the observation information that includes the facial behavior information regarding behavior of the driver's face... by using the low-resolution captured image along with the observation information, it is possible to estimate the degree of concentration of the driver on driving with consideration given to various states of the driver”;
¶[0028]: “... the driver state estimating unit further inputs, to the learner, influential factor information... the influential factor information may include... surrounding environment information indicating the situation in the surrounding environment of the vehicle (e.g., measurement results from a radar device and images captured by a camera)...”;
¶[0063]: “The learning apparatus 2 according to the present embodiment is a computer that constructs the learner that is used in the automatic driving assist apparatus 1, or more specifically, a computer that trains, through machine learning, the learner to output driver concentration information, which indicates the degree to which the driver D is concentrating on driving, in response to an input of a captured image and observation information”;
...Step S312 is executed if it is determined that the driver D is in a state of low readiness for driving, and is in a state of not giving necessary attention to driving, but unlike this, in the case where step S314 is executed, it has been determined that the driver D is in a state of giving necessary attention to driving... Note that as long as it is longer than the first time period, the specific value of the second time period may be set as appropriate depending on the implementation”;
Where the learning apparatus 2 constructs a learner (performing learning processing, and generating [a learning device]) using images of the driver and information of the surrounding environment to create a driver concentration score, shown in FIG. 9A, 9B, which are associated with a first time period, longer than the second time period ([in which the driver information and the environmental information have been associated with the manual driving recovery available time])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device  of Aoi ‘732 with the feature of performing learning processing and generating a learning device of Aoi ‘580 because “...an object thereof is to provide technology for making it possible to estimate the degree concentration of a driver on driving with consideration given to various states that the driver can possibly be in” (Aoi ‘580, ¶[0014]). That is, the features of training a learner and using the learner to determine a driver’s concentration provides a more accurate characterization of the driver’s state.


Regarding claim 16, Aoi ‘732 and Aoi ‘580 teach the movement device according to claim 15. Aoi ‘732 further teaches:
further comprising: 
a notice controller that performs notice processing for giving manual driving recovery request notice to the driver via a notice unit at a timing determined on a basis of the manual driving recovery available time that has been calculated by the safety determination unit.  
 (Aoi ‘732, FIG. 2: (17); FIG. 3; FIG. 4; FIG. 5; ¶[0150]; ¶[0151]; ¶[0209];
The alert generation unit 17 issues an alert at a predetermined timing corresponding to each level indicating the state of the driver, in the passenger car 20 that is traveling in the control execution zone Z1...”;
¶[0148]: “...announcement of a switch request may be output as sound information through a speaker mounted in the passenger car 20, or may be output as text information through a monitor screen of the navigation apparatus 21, for example”;
¶[0149]: “For example, if a determination result by the manual driving recovery level setting unit 14 is Level 1, the driver can cope with manual driving in 1 to 3 seconds. Thus, the alert generation unit 17 controls the navigation apparatus 21 to announce a switch request five seconds before the switching zone Z2 is entered, as shown in FIG. 4(b)”;
Where the automated driving system 50, includes alert generation unit 17, implemented as a computer (further comprising: a notice controller, 112(f) structure), that notifies the driver of an upcoming switch to manual driving (that performs notice processing for giving manual driving recovery request notice to the driver) via an announcement through a speaker or a display (via a notice unit, 112(f) structure), based on the level indicating the state of the driver and the associated manual driving recovery time as shown in FIG. 3 and FIG. 4 (at a timing determined on a basis of the manual driving recovery available time that has been calculated by the safety determination unit)).


Regarding claim 17, Aoi ‘732 and Aoi ’580 teach the movement device according to claim 16. Aoi ‘732 further teaches:
wherein the notice unit includes at least one of a display unit, a sound output unit, or a vibrator.  
 (Aoi ‘732, FIG. 2: (17); FIG. 3; FIG. 4; FIG. 5; ¶[0150]; ¶[0151]; ¶[0209];
¶[0148]: “...announcement of a switch request may be output as sound information through a speaker mounted in the passenger car 20, or may be output as text information through a monitor screen of the navigation apparatus 21, for example”;
Where the automated driving system 50, includes alert generation unit 17, implemented as a computer (112(f) structure), that notifies the driver of an upcoming switch to manual driving via an announcement through a speaker or a display (wherein the notice unit includes at least one of a display unit, a sound output unit, or a vibrator)).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aoi ‘732 as applied to claim 1, above, and in further view of Fung et al. (PGPub No US 2016/0001781 A1), henceforth known as Fung.

Regarding claim 8, Aoi ‘732 teaches the information processing device according to claim 1. Aoi ‘732 fails to teach the limitations of claim 8 as a whole.
However, in the same field of endeavor, Fung teaches:
wherein the driver information includes information including operation information of the driver after a mode is switched from an automatic driving mode to a manual driving mode.  
(Fung, FIG. 1A; FIG. 1B; FIG. 24B; FIG. 27; FIG. 28; FIG. 33; FIG. 34; 
¶[0476]: “...pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters as discussed herein. In some embodiments, the driver can be associated with a user (e.g., driver) profile including parameters, data, and data tracked overtime specific to the driver. This user profile can be used by the vehicle systems for operation based on the identified user. In one embodiment, the ECU 106 can store the user profile at the memory 110 and/or disk 112 shown in FIG. 1A”;
¶[0477]: “...identification of a driver can be used to determine a driver state as will be discussed herein. For example, information stored in the identified driver's user profile can be compared to monitoring information to determine a driver state. As an illustrative example, stored steering information in the user profile can be compared to steering information received from the touch steering wheel system 134. This comparison can provide an indication of driver state”;
Where the ECU stores user profiles that include data tracked overtime, specific to a driver, such as stored steering information (wherein the driver information includes information including historical operation information of the driver) where the driver steers the vehicle in manual mode (after a mode is switched from an automatic driving mode to a manual driving mode)- see rejection of claim 8 under 35 U.S.C. 112(b)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device  of Aoi ‘732 with the feature of using historical operation information of the driver in manual mode of Fung because “...known driver identification methods can also be used to identify a driver and thus enable the customization and personalization of one or more vehicle systems” (Fung, ¶[0478]) and “...a response system can receive information about the state of a driver and automatically adjust the operation of one or more vehicle systems” (Fung, ¶[0483]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agnew et al. (PGPub No US 2020/0098265 A1) teaches a vehicle safety support apparatus that determines whether the vehicle is in an immediate hazard situation based on data acquired from the driver monitoring sensor and the external environment monitoring sensor; determines whether to perform a recovery maneuver or a rescue maneuver based on the data acquired from the driver monitoring sensor and the external environment monitoring sensor; and performs autonomous driving to move the vehicle to a safe area by taking over a driving control from the driver.
Yabuuchi et al. (PGPub No US 2019/0047588 A1) teaches a driver state recognition apparatus that recognizes a state of a driver of a vehicle provided with an autonomous driving system, including a state recognition data acquisition unit that acquires state recognition data of an upper body of the driver, a shoulder detection unit, and a readiness determination unit that determines whether the driver is in a state of being able to immediately hold the steering wheel of the vehicle during autonomous driving.
Oba, Eiji (FOR Pub WO 2016/092796 A1) teaches a method for switching modes for operating a vehicle, wherein the method includes determining whether a mode for operating the vehicle is to be switched from one of autonomous and manual driving modes to the other. A state of a driver of the vehicle is obtained when the mode for operating the vehicle is determined to be switched. The method further includes switching, by the circuitry, the mode for operating the vehicle from the one of the autonomous and manual driving modes to the other of the autonomous manual driving modes based on the obtained state of the driver.
Aizawa et al. (NPL Machine Translation of WO 2018/168121) teaches an invention that determines suitability/unsuitability of driving with high accuracy. This driving state determination device is provided with: an information acquisition unit that acquires information about the surrounding environment of a vehicle and the state of a driver of the vehicle; an information detection unit that detects change in the environment and change in the state from the information; a driving state determination unit that determines suitability/unsuitability of driving on the basis of the relationship between the change in the environment and the change in the state; and a signal output unit that outputs a signal corresponding to the determination result of suitability/unsuitability of driving.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668